      Case 2:18-cv-00061-MHT-CSC Document 96 Filed 05/13/21 Page 1 of 2


  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RODNEY ALVERSON,                         )
                                         )
       Plaintiff,                        )
                                         )           CIVIL ACTION NO.
       v.                                )             2:18cv61-MHT
                                         )                 (WO)
LORENZO MILLS, in his                    )
individual and official                  )
capacity, at al.,                        )
                                         )
       Defendants.                       )

                                  OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,        filed     this     lawsuit       contending          that   the

defendant        correctional        officers          and    officials,      in

retaliation for his litigation activities, transferred

him    to   Easterling      Correctional         Facility       and    did   not

assign him to Staton Correctional Facility.                           This case

is before the court on the recommendation of the United

States      Magistrate      Judge    that       defendants’      motion      for

summary judgment be granted.                   There are no objections

to the recommendation.            Upon an independent and de novo

review      of   the   record,      the      court     concludes      that   the

recommendation           should     be       adopted     in    that     summary
   Case 2:18-cv-00061-MHT-CSC Document 96 Filed 05/13/21 Page 2 of 2


judgment should be granted, but for somewhat different

reasons as to the First Amendment and equal protection

claims.

    An appropriate judgment will be entered.

    DONE, this the 13th day of May, 2021.


                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
